Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 11/15/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 18-24, 26-37 are pending in this application.
Claims 18-24, 26-37 have been rejected. 

Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.	 Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 18-24, 26-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Siegfried et al. (DE 102009039272 A1) in view of Ohtsuka et al. (US 2011/0026357) and further in view of Poutiatine USPN 6036057 and further in view of Alappat et al. 2006/0005555 and further in view of Sugano US 2017/0198731 and further in view of Shekarriz et al. US 2015/0361372 and further in view of Otto et al. USPN 6047598.

7.	 Regarding claims 18, 26, 36, NPL Siegfried et al. (DE 102009039272 A1) discloses that a butter making machine which has an inlet (1) a butter making cylinder (2) with a beater (3) which is rotated by a drive (13), therefore, it reads on “rotatable beater’, a subsequent beater drum (5), a squeezer (6) (at least in Abstract, claims 1, 7 of NPL Siegfried et al.) to meet claim 18. NPL Siegfried et al. also discloses that the apparatus further contains a post-buttering drum (5) (at least in claim 7 of NPL Siegfried 
NPL Siegfried et al. also discloses that the butter grain/buttermilk mixture is transferred into a presser (6) where buttermilk is separated from butter grain by means of a ‘pressure’ (at least in claim 1, [0011] and Abstract of NPL Siegfried et al.) which reads on “a first extraction press” of claim 18. It is to be noted that the disclosed fig 1 & fig 2 pressure (#6) reads on claimed invention “a first extraction unit” of applicants’ #6 of fig 1.
NPL Siegfried et al. also discloses that the additives are mixed in the mixing zone (7) following the pressure (6) (at least in claim 4 of NPL Siegfried et al.) which reads on “first mixing section” of claim 18 which is arranged following the pressure (6) (at least in
claim 3 of NPL Siegfried et al.) which reads on “first mixing section arranged downstream” as claimed in claim 18. It is to be noted that the disclosed mixing zone in fig 1 & fig 2 (#7) reads on claimed invention “a first mixing section” of claim 18 of applicants fig 1 (#6).
Regarding claim 18 (a), 26 (a) and claim 36, NPL Siegfried et al. also discloses that the cream is allowed to flow and is converted into butter grain and buttermilk in the buttering cylinder (2) (at least in claim 1 of NPL Siegfried et al.) to meet claim 18 (a). It is to be noted that the disclosed beater drive #13 in fig 2 reads on beater drive #12 of applicants fig 2 which drives (rotates) beater #3 as disclosed by NPL Siegfried et al. and meets claim 18 and reads on applicants figs 1, 2 #8. It is also disclosed that rotatable beater is in the butter making cylinder #2 as disclosed by NPL Siegfried et al. (Figs 1, 2 #2) and meets claim 18 (a) and reads on applicants fig 1 #2.

Regarding the adjusted “butter grain size’, it is within the skill of one of ordinary skill in the art to optimize the butter refining process by optimizing the control elements as disclosed by NPL Siegfried et al. (at least in claim 7 of NPL Siegfried et al.) in order to achieve desired butter grain size.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention
was made would have optimized, by routine experimentation, the butter grain size in NPL Siegfried et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. adjusted desired butter grain size for desired taste, textured end product etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 18 (c), 26 (c), and claim 36, NPL Siegfried et al. also discloses that the post- buttering step separates buttermilk from butter (i.e. butter grain) and after sizing the butter grain as discussed above, the butter is kneaded and mixed with the additives and the process is in a ‘pressure (6)’ (a squeezer (6) ; at least in Abstract, [0017], [0003], claims 1, 7 of NPL Siegfried et al. ) which reads on “kneading in the first 
It is to be noted that Fig 1 of Siegfried shows an outer housing that is a hollow body about a screw conveyor. It is also to be noted that the presser is drawn the same in the instant specification and thus must be a hollow body with a screw conveyor (this being kind of a special circumstance since one applicant is the same).
It is, therefore, the disclose pressure (6) as disclosed by NPL Siegfried et al. is the “first extraction press as claimed in claim 18 (c) and 26 (c) and claim 36 (at least in claim 7 of NPL Siegfried et al.).
NPL Siegfried et al. also discloses that the pressure (6) is screw driven and the speed of the pressure (6) which is claimed ‘first extraction press’ as discussed above is speed controlled (at least in claim 9). Therefore, it meets “screw conveyors having a speed that is regulated by an “adjustable —speed drive” as claimed in claim 18 (c) and claim 26 (c) and it reads on applicants figs 1, 2 #6. Therefore, the presser is drawn the same in both and thus must be the claimed hollow body.
However, (Additionally), NPL Ohtsuka et al. is used as secondary prior art to address this.
(Additionally), According to MPEP 2144, NPL Siegfried et al. discloses the claimed device except for the term “hollow body’.

One of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Ohtsuka et al. in order to provide the hollow body containing agitator mixture which serves as extraction apparatus to have obvious claimed structure as desired choice.
Regarding claim 18 (d), and claim 26 (d), and claim 36, NPL Siegfried et al. is silent about “a cross-section of an outlet opening of a restrictor.
Poutiatine discloses that flow restrictor 176 is placed in the outlet (conduit 177) of the first cylinder (Fig 10 a, 176, 177 are restrictors and Col 9 lines 5-10). Therefore, this teaching can be used by one of ordinary skill in the art to make an arrangement of a restrictor with the cylindrical mixing section in order to control the flow through the outlet of the restrictor.
It would also have been obvious that one of ordinary skill in the art can optimize the cross-section of the outlet opening in order to maintain the smoothness of the process operation.
(Additionally), Sugano et al. discloses that the restrictor can be configured as “variable aperture restrictor ‘and therefore, the opening area (i.e. cross-section) can vary depending on the desired differential pressure to be selected for the desired performance (at least in [0069]-[0071]).

opening of a restrictor in modified NPL Siegfield et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. flow of processed material without any clogging effect. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the auto controlling of the restrictor, Alappat et al. discloses that restrictor can be auto controlled ([0052]). Even if airflow, however, auto controlling is common to be applicable for any restrictor including restrictor for liquid flow also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- 
One of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Poutiatine to make an arrangement of a restrictor with the cylindrical mixing section in order to control the flow through the outlet of the restrictor and restrictor can be “varied cross-section” having the varied opening area (i.e. cross-section) which can vary depending on the desired differential pressure to be selected for the desired flow performance as disclosed by Sugano et al. (at least in [0069]-[0071]) with arranged to be auto controlled as disclosed by Alappat et al. ([0052]) in order to have convenience.
Regarding the claim limitation of “steps (c ) and (d) of claim 18 and claim 26 and in claim 36, are performed in an electronically self-regulating manner’, NPL Siegfried et al. also discloses that the re-buttering of butter making drums, separation of the buttermilk and kneading of the butter mass by squeezers (i.e. first extraction) which includes the claim 18, 26 (c ) and (d) and claim 36 steps are automated (at least in [0003], [0022], [0030]). NPL Siegfried et al. also discloses that the transition between post buttering drum (5) and the pressure (6) may become clogged (at least in [0004]) depend on many factors including type of cream as the starting material and “processing” of the same e.g. cream inflow time etc. ([(0005]) and it is controlled by monitoring, controlling and regulating pressure (6) ([(0011], [O003]).
Therefore, it would have been obvious that the above disclosure by NPL Siegfried et al. would allow one of ordinary skill in the art to perform automated process for the steps of claims 18, 26 (c) and (d) to meet “wherein one or both of the 
Regarding the claim limitation of “determining a pressure in the first extraction press exerted by the butter grains or the butter’, as claimed in claims 18, 19, 26, 36 
NPL Siegfried et al. is silent about specifically “determining a pressure’.
Shekarriz et al. discloses that multiple pressure control means are positioned at outlet ((0063 and fig 2) in order to serve as pressure sensor.
One of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Shekarriz et al.to place multiple pressure control means ([0063 and fig 2) can be used to determine pressure.
It is also to be noted that it is within the skill of one of ordinary skill in the art can
combine the teachings above, to determine the pressure in the first extraction press exerted by butter grains or the butter and can make a relation between the types, amount of butter grains, butter etc. and inflow of the material with the “determined pressure’ in order to use it as reference variable to set and adjust the pressure in the electronically auto controlled machine based on the type , amount of butter grains, butter etc.
It is also to be noted that the filling level and pressure are proportionately related as is also evidenced by applicants own specification (in PGPUB [0066)]).

8.	Regarding claim 36, as discussed above, NPL Siegfried et al. also discloses that the re-buttering of butter making drums, separation of the buttermilk and kneading of the butter mass by squeezers (i.e. first extraction) which includes the claimed steps which 
it is also to be noted that all the claim limitations of claim 36 have been discussed alongwith claims 18, 26 and 27 and included claim 36 as discussed above. However, “adjusting” controlling” the specific parameters like “opening restrictor’, pressure, etc. are also considered as it is within the skill of one of ordinary skill in the art. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of pressure by controlling opening of the restrictor in Siegfried et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pressure etc. foe the best quality production. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding claim 23, NPL Siegfried et al. is silent about specifically “pressure sensor’.
Shekarriz et al. discloses that multiple pressure control means are positioned at outlet ((0063 and fig 2) in order to serve as pressure sensor.

Regarding the positioning of the “pressure sensor’, it is within the skill of one of ordinary skill in the art to place the pressure sensor in a convenient place including it
can be placed of the first extraction press in front of an outlet of the hollow body in order to monitor the pressure prior to the exit outlet which gives the information of the differential pressure to be helpful to control flow of the product in the passageway.
One of ordinary skill in the art would have been motivated to modify NPL
Siegfried et al. by including the teaching of Shekarriz et al. multiple pressure control means are positioned at outlet ((0063 and fig 2) and one of ordinary skill in the art can also be motivated to position pressure sensor inside the area of choice to measure pressure in order to have an expectation of successfully measuring pressure in the desired area.
According to MPEP 2144 (V-D), modified NPL Siegfried et al. disclose the claimed invention except for positioning of the pressure sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position pressure sensor in order to record the pressure of the points of choice in the apparatus, since it would have been obvious to one of ordinary skill in the art can also be motivated to position pressure sensor inside the area of choice to measure pressure in order to have an expectation of successfully measuring pressure in the desired area 
Also it depends on what type of positioning is necessary and based on that how many and what position is to be selected in this respect. It is within the skill of one of ordinary skill in the art to optimize the positioning and number of sensors to be used to determine pressure level.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of sensors and positioning the sensors to determine desired pressure levels in NPL Siegfried et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.
desired pressure levels. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10.	 Regarding amended claims 18, 20, 26, 36, NPL Siegfried et al. is silent about the claim limitation of “determining filling level’.
Otto et al. discloses that the filling level can be regulated and determined by introducing sensors connected to electrical connection to the device to determine filling level in the pressure device ( at least in col 10 lines 28-50 and claim 1 of Otto et al.).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Siegfried et al. with the teaching of Otto et al. to introduce sensors connected to electrical connection in the pressure device to determine filling level to the device (at least in col 10 lines 28-50 and claim 1 of Otto et al.).
It is also to be noted that the filling level and pressure are proportionately related as is also evidenced by applicants own specification (in PGPUB [0066)]).
Also the “positioning of the filling level sensor” depends on what type of positioning is necessary and based on that how many and what position is to be selected in this respect. It is within the skill of one of ordinary skill in the art to optimize the positioning and number of sensors to be used to determine filling levels of the butter making machine container.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of sensors and positioning the sensors to determine desired filling levels in NPL Siegfried et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.
desired filling levels. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior 

11. 	Regarding claim 21, NPL Siegfried et al. also discloses that the screw speed of the presser (6) is increased or controlled by a control unit (15) (at least in claim 12) and therefore, it is the speed control of the first extraction press as claimed in claim 21 and also control unit (15) is the control variable of the electronic self -regulation of claim 21.

12.	 Regarding claim 22, as discussed above for claim 18 (c) and (d), in particular, Sugano et al. discloses that the restrictor can be configured as “variable aperture restrictor ‘ and therefore, the opening area (i.e. cross-section) can vary depending on the desired differential pressure to be selected for the desired performance (at least in [0069]-[0071]). It is to be noted that the phrase “control variable of the electronic self- control” is disclosed by Alappat et al. as discussed above for claim 18 who discloses that restrictor can be auto controlled ([0052]). Even if airflow, however, auto controlling is common to be applicable for any restrictor including restrictor for liquid flow also. Therefore, one of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Poutiatine to make an arrangement of a restrictor with the cylindrical mixing section in order to control the flow through the outlet of the restrictor and restrictor can be “varied cross-section” having the varied opening area (i.e. cross-section) which can vary depending on the desired differential pressure
to be selected for the desired flow performance as disclosed by Sugano et al. (at least in [0069]-[0071]) with arranged to be auto controlled as disclosed by Alappat et al. 

13.	 Regarding claim 24, NPL Siegfried et al. is silent about specific pressure at an outlet between 9-10 bar. NPL Siegfried et al. discloses the claimed invention except for pressure at an outlet between 9-10 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the pressure in order to obtain the desired effect e.g. smooth flow of processed material towards outlet without any clogging effect, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

14. 	 Regarding claim 27, as discussed above, NPL Siegfried et al. also discloses that the re-buttering of butter making drums, separation of the buttermilk and kneading of the butter mass by squeezers (i.e. first extraction) which includes the claimed steps which are automated (at least in [0003], [0022], [0030]). NPL Siegfried et al. also discloses that the transition between post buttering drum (5) and the pressure (6) may become clogged (at least in [0004]) depend on many factors including type of
cream as the starting material and “processing” of the same e.g. cream inflow time etc. ([0005]) and it is controlled by monitoring, controlling and regulating pressure (6) ([001 1], [0003)).

It is also to be noted that it is within the skill of one of ordinary skill in the art can combine the teachings above, to determine and standardizing the automated self — regulating processes in the beginning in order to establish a set values of the variables as reference variable which can be achieved by self-learning with the autoadjustment and auto controlled by the electronic machine.

15. 	Regarding claim 28, NPL Siegfried et al. discloses a vacuum chamber which allows to suction air pockets in the product in order to improve the shelf life of the butter (at least in [0019], [0043)).

16.	 Regarding claim 29, NPL Siegfried et al. discloses further pressure (9) (i.e. second extraction zone) following a vacuum zone is present in the apparatus system (at least in claim 5 of NPL Siegfried et al.). It is understood that #9 and # 10 are the second pressure and second mixing zones (at least in Fig 2) to meet claim 29. It would have been obvious that the second extraction press would extract further more water in order to optimize a water content of the butter as claimed in claim 29.

17. 	 Regarding claim 30, NPL Siegfried et al. discloses further mixing zone (10) following a vacuum zone is present in the apparatus system (at least in claim 5 of NPL Siegfried et al.). It is understood that #9 and # 10 are the second pressure and second 

18. 	Regarding claim 31, NPL Siegfried et al. discloses that the control unit #16 has identical feature at the beginning of the identical repeat unit having second extraction (9) and second mixing (10). However, it is not numbered. It is also to be noted that NPL Siegfried et al. discloses Fig 2 shows various control and regulation options ([0034)). Therefore, as first extraction press and first mixing section are controlled and regulated, and as because, second one with (9) and (10) begins with identical picture like #16 at the beginning of # (9) and # (10), therefore, it would have been obvious that the second set will have the identical control element (16) like the one (16) which is attached to the similar first set. In addition, it is also within the skill of one of ordinary skill in the one to duplicate the control element (16) in the duplicate set having (9) and (10).
It is also to be noted that NPL Siegfried et al. discloses the claimed invention except for the identical (16) controlled by control unit (15) and attached to the duplicate set containing (9) and (10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to install the duplicate (16) in order to monitor the second set by the sensors of a measuring and control unit (15), since it has been
held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


NPL Siegfried et al. discloses the method of correlation between ‘current consumption’ of the drive in the presser’, and to set ‘measured value and indicator in the control’ with respect to power consumption etc. in order to understand and protect machine damage etc. (at least in [0022] , [0026]) which can be considered as the teaching by which one of ordinary skill in the art can ‘register an actual value of the drive output (screw speed caused by the drive). NPL Siegfried et al. also discloses that a standard value for the power consumption can be specified for optimal buttering (at least in [0022]). Itis, therefore, to be noted from the combinations of teaching that one of ordinary skill in the art can measure the cream temperature and/or cream content which is the “measuring at least one characteristic value of cream” as claimed in claim 32, and based on that can “adjust the speed of the rotatable beater until the set value for the drive output is attained” as claimed in claim 32 in order to achieve the desired optimal buttering to proceed for the next processing step.

20. 	Regarding claim 33, It is also understood that the cream temperature/cream fat content are the characteristics values of the cream fat content as claimed in claim 33. Therefore, it is within the skill of one of ordinary skill in the art to determine the set value
for the instantaneous drive output of the rotatable beater as a function of the at least one ‘characteristics value’ (i.e. characteristics property) of the butter/cream for optimal buttering.

21. 	Regarding claim 34, NPL Siegfried et al. discloses that visual monitoring can be carried out by using camera etc., attached to the respective inner side of the re- buttering drum ([O0006]) which is ‘butter refining drum’ of claim 34.
It is to be noted that the disclosure discloses that camera is set to check the control point of transferring the buttermilk mixture (5) from the drum into the pressure (6) which is equivalent to the applicants gig 1 butter refining drum (5) (in specification [0034], [0040] and fig 2). Therefore, the disclosed camera is at the point of “on the production of the butter in the butter-refining drum” as claimed in claim 34.

22.	 Regarding claim 35, it is to be noted that and as discussed above, that the pressure and filling level are measured using sensors as disclosed by secondary prior arts by Shekarriz et al. and Otto et al. and is applicable for claim 35. However, the claim limitation “determined directly” is not clear. The reason is applicants specification recites self- learning pressure control and filling level can be measured using sensors ([0064], [0066] of PGPUB) which are addressed using respective secondary prior arts by Shekarriz et al. and Otto et al. Therefore, claim 35 is considered as 112 second paragraph rejection also.

23. 	Regarding claim 37, it is also to be noted that all the claim limitations of claim 36 have been discussed alongwith claims 18, 26 and 36 above. However, it has been also mentioned that Therefore, it would have been obvious that the pressure sensor directly 
It is also to be noted that the pressure and filling level are measured using sensors as disclosed by secondary prior arts by Shekarriz et al. and Otto et al. and is applicable for claim 37. However, the claim limitation “determined directly’ is not clear. The reason is applicants specification recites self- learning pressure control and filling level can be measured using sensors ([0064], [0066] of PGPUB) which are addressed
using respective secondary prior arts by Shekarriz et al. and Otto et al. Therefore, claim 37 is considered as 112 second paragraph rejection also.

Response to arguments
24.	Applicants argued that “determined directly” is interpreted as directly determines the filling level” which is conventionally the processing is manually monitored ([0005], applicant’s specification). However, as mentioned in the last office action, it is not conventionally known that “direct determination” means only “manual determination”. Specification does not have any explicit disclosure that direct determination” means only “manual determination”.  Therefore, 112 second paragraph rejection is maintained. 
Applicants’ cancellation of claims 19 and 20 overcome the 112 (d) rejections of record. 

25.	Declaration and arguments on page 9-10 in Remarks on 11/15/2021: 
Applicants argued from #22-#29, in the declaration, under the headings 


And “The Portions of Sieqfried Cited in the Office Action Do Not Disclose or Suqqest Determining the Pressure in the Extraction Press”.
In response, applicants arguments with the declaration which was mainly alleged by the applicants in relation to [0024] and [0025] of Sieqfried et al. It is to be noted that examiner deleted the portions of the office action which describes the  paragraphs [0024], [0025] of Sieqfried et al. in this office action. However, even after deleting these portions of Sieqfried et al., examiner can maintain the rejection because examiner addressed this claim limitation by using Otto et al. in the last office action. In brief, as mentioned in the last office action, 
NPL Siegfried et al. is silent about the claim limitation of “determining filling level’.
Otto et al. discloses that the filling level can be regulated and determined by introducing sensors connected to electrical connection to the device to determine filling level in the pressure device ( at least in col 10 lines 28-50 and claim 1 of Otto et al.).
Regarding “positioning of the filling level sensor’, if we interpret the disclosure by Otto et al., Otto et al. discloses that several limit sensors can be arranged as desired (at least in col 4 lines 5-10, 45-50).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Siegfried et al. with the teaching of Otto et al. to introduce sensors connected to electrical connection in the pressure device to determine filling level to the device (at least in col 10 lines 28-50 and claim 1 of Otto et al.).

Also the “positioning of the filling level sensor” depends on what type of positioning is necessary and based on that how many and what position is to be selected in this respect. It is within the skill of one of ordinary skill in the art to optimize the positioning and number of sensors to be used to determine filling levels of the butter making machine container.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of sensors and positioning the sensors to determine desired filling levels in NPL Siegfried et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.
desired filling levels. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

26.	Applicants argued on page 10 second paragraph that the prior arts are not analogous prior art. 
In response, even if applicants argued that the prior arts are not analogous art, however, applicants did not specifically mention why any specific prior art or any combinations of prior art(s) are not analogous prior art. However, examiner is addressing , in brief, below: 
NPL Siegfried et al. is primary prior art and is silent about “a cross-section of an outlet opening of a restrictor. In order to address this examiner used secondary prior arts by Poutiatine, (additionally)  Sugano et al. and Alappat et al. and discussed briefly below.
NPL Siegfried et al. discloses that the butter grain/buttermilk mixture is transferred into a presser (6) where buttermilk is separated from butter grain by means of a ‘pressure’ (at least in claim 1, [0011] and Abstract of NPL Siegfried et al.) which reads on “a first extraction press”. It is to be noted that the disclosed fig 1 & fig 2 pressure (#6) reads on claimed invention “a first extraction unit” of applicants’ #6 of fig 1.
Poutiatine discloses that flow restrictor 176 is placed in the outlet (conduit 177) of the first cylinder (Fig 10 a, 176, 177 are restrictors and Col 9 lines 5-10).
It is to be noted that Poutiatine discloses the method and apparatus with respect to fluid mixing together (col 2 lines 11-15). Therefore, they are analogous art and the restrictor of Poutiatine  is applicable to similar apparatus NPL Siegfried et al.
(Additionally), Sugano et al. (However, additional), discloses that the restrictor can be configured as “variable aperture restrictor ‘and therefore, the opening area (i.e. cross-section) can vary depending on the desired differential pressure to be selected for the desired performance (at least in [0069]-[0071]).
The disclosed variable aperture restrictor is disclosed in an apparatus which is a hydraulic drive apparatus having a hydraulic pump configured to discharge hydrauilic fluid (at least in claim 1 of Sugano et al.). Therefore, it is the disclosed apparatus which discloses the  flow control of liquid and therefore, is analogous prior art. It is also to be noted that it is merely a design and based on the desired differential pressure to be selected for the desired performance (at least in [0069]-[0071]).
Alappat et al. discloses that restrictor can be auto controlled ([0052]).
Even if Alappat et al. has disclosure with respect to the use of restrictor to modulate airflow, however, auto controlling is common to be applicable for any restrictor including restrictor for liquid flow also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”. In this instance, some teachings, suggestion, or motivation have been discussed for individual secondary prior arts above. 


27.	Applicants argued on page 10 last paragraph that “the prior arts do not disclose “determining the filling level and pressure in the first extraction press” and also “the speed of the adjustable –speed …….in an electronically self-regulating manner” as recited in independent claim 18. 
In response, in the last office action, it was addressed using [0025] of NPL Siegfried et al. and (additionally) using Shekarriz et al.
However, as mentioned above that applicants argued [0025] machine translation should have correct translation of over-buttering instead of overflow. Therefore, examiner deleted [0025]. However, examiner maintained rejection using Siegfried et al. in view of Shekarriz et al. In brief, 
 NPL Siegfried et al. is silent about specifically “determining a pressure’.
Shekarriz et al. discloses that multiple pressure control means are positioned at outlet ([0063] and fig 2) in order to serve as pressure sensor.
One of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Shekarriz et al.to place multiple pressure control means ([0063 and fig 2) can be used to determine pressure.
It is also to be noted that it is within the skill of one of ordinary skill in the art can
combine the teachings above, to determine the pressure in the first extraction press exerted by butter grains or the butter and can make a relation between the types, amount of butter grains, butter etc. and inflow of the material with the “determined pressure’ in order to use it as reference variable to set and adjust the pressure in the electronically auto controlled machine based on the type, amount of butter grains, butter etc.
It is also to be noted that the filling level and pressure are proportionately related as is also evidenced by applicants own specification (in PGPUB [0066]).
Regarding “the speed of the adjustable –speed …….in an electronically self-regulating manner”, NPL Siegfried et al. also discloses that the re-buttering of butter making drums, separation of the buttermilk and kneading of the butter mass by squeezers (i.e. first extraction) which includes the claim 18, 26 (c ) and (d) and claim 36 steps are automated (at least in [0003], [0022], [0030]).
Poutiatine (Fig 10 a, 176, 177 are restrictors and Col 9 lines 5-10) and (Additionally), Sugano et al. discloses that the restrictor can be configured as “variable aperture restrictor ‘and therefore, the opening area (i.e. cross-section) can vary 
Therefore, the rejection is maintained and made as final. 

Conclusion
28.	 Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792               
/DONALD R SPAMER/Primary Examiner, Art Unit 1799